Citation Nr: 1826385	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating of 70 percent prior to June 28, 2011 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1990 to December 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in February 2014, the RO granted an increased rating of 70 percent for the Veteran's PTSD as of June 28, 2011.  Subsequently, in a February 2014 VA Form 9, the Veteran requested consideration of clear and unmistakable error (CUE) for his initially assigned PTSD rating.  However, as this issue is on direct appeal before the Board, the Board will review it as direct claim rather than on the basis of CUE because direct claims are reviewed de novo, which entails a lower, and more advantageous to veterans, evidentiary standard than the one applied to CUE requests.

Thereafter, the Veteran had a Board hearing in May 2017.  During the hearing, the Veteran indicated that he is seeking an initial 70 percent rating for his PTSD.  Thus, the title page reflects that the issue on appeal is entitlement to an initial 70 percent rating for PTSD prior to the date such rating has been assigned for this disability.


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has manifested by occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

Since the award of service connection, the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.

Under DC 9411, a 30 percent rating is assigned for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Facts and Analysis

The Veteran contends that his PTSD has been 70 percent disabling for the entire period on appeal.  In this regard, he indicated during the May 2017 Board hearing that his treating VA physician told him that his PTSD should be rated as 70 percent disabling.  In addition, he stated that an initial 70 percent rating for this disability would satisfy the appeal.

The Veteran was first afforded a VA examination in regard to this claim in June 2011.  During the examination, the Veteran reported frequently feeling trapped, increased difficulties handling conflict with others, being short tempered, and getting into a few fights per year.  He also reported experiencing severe sleep impairment and regular nightmares.  The examiner reported that the Veteran is oriented as to person, place, and time and his memory is intact.  He also denied that the Veteran experiences delusions, panic attacks, obsessive or ritualistic behavior, and suicidal or homicidal ideation.  However, while he found that the Veteran's work history has been relatively good, the examiner also reported that the Veteran has had interpersonal problems with co-workers and supervisors.  The examiner further found that the Veteran is avoidant of relationships and has a history of getting into fights.

The Board finds that an initial rating of 70 percent is warranted for the Veteran's PTSD.  In this regard, the June 2011 VA psychiatric examination, conducted shortly after the claim was filed, reflects that the Veteran was experiencing symptoms indicative of a 70 percent rating such as impaired impulse control, including irritability with periods of violence, and difficulty in adapting to stressful circumstances due to his PTSD.  Furthermore, there is no evidence indicating that the Veteran's PTSD symptomatology has improved since the June 2011 examination.  

Thus, the Board finds that, resolving reasonable doubt in the Veteran's favor, the evidence shows that an initial 70 percent rating for PTSD is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  This is considered a full grant of the claim on appeal as the Veteran expressly stated during the May 2017 Board hearing that an initial 70 percent rating for this disability would satisfy the appeal.



ORDER

An initial schedular disability rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


